Citation Nr: 0913618	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) benefits for the surviving spouse of the 
Veteran, based on the need for regular aid and attendance of 
another person, or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945 and from November 1947 to April 1955.  He was a 
Prisoner of War of the North Korean Government.  He died in 
May 1982.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in September 2008.  


FINDINGS OF FACT

1.  The evidence does not demonstrate that the appellant 
needs assistance from others on a regular basis for 
assistance with dressing, bathing, cooking, or other 
activities of daily living.  

2.  The evidence does not demonstrate that the appellant is 
permanently confined to her home or the immediate premises by 
reason of disability.  


CONCLUSIONS OF LAW

1.	The criteria for an increased rate of DIC benefits based 
upon the need for regular aid and attendance of another 
person have not been met. 38 U.S.C.A. §§ 1311(c) 5100, 5102, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2008).

2.	The schedular criteria for an increased rate of DIC 
benefits based upon permanent housebound status have not been 
met. 38 U.S.C.A. §§ 1311(d), 5100, 5102, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.351 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2004 and October 2008, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The October 2008 VCAA letter included all necessary 
notifications.  

The appellant is claiming additional DIC as a result of the 
need for the aid and attendance of another, or being 
housebound.  It is initially noted that the appellant was 
awarded DIC benefits following the death of her spouse.  She 
claimed additional compensation on account of the need for 
the aid and attendance of another or being housebound.  The 
record includes records from her private physician and the 
results of a compensation examination for the purpose of 
obtaining aid and attendance or being housebound that was 
conducted by VA in November 2008.  After review, it is 
determined that there is no basis to award the claimed 
benefits to the spouse.  

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse who does not qualify for 
increased dependency and indemnity compensation under 38 
U.S.C.A. § 1311(c) based on need for regular aid and 
attendance shall be increased by the amount specified in 38 
U.S.C.A. § 1311(d) if the surviving spouse is permanently 
housebound by reason of disability. The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to his or her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the person is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance.

Determinations as to need for regular aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In determining whether there is a factual need for 
regular aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need. 38 C.F.R. § 3.352(a).

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability. The "permanently housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime. 38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(e).

In support of the appellant's claim for increased DIC medical 
records and statements have been submitted from her private 
physicians.  These include the results of an MRI study 
performed in September 2004 that showed degenerative disc 
disease of the lumbar spine, with facet hypertrophy on 
multiple levels.  In a February 2006 statement, her private 
physician indicated that the appellant's current problems 
included back pain, lumbar disc with myelopathy, lumbosacral 
spondylosis, weakness, and osteopenia dexa.  He noted that 
she was independent and had managed her chores and activities 
of daily living, but in recent months she had been unable to 
do her household chores due to back pain.  She was now on a 
chronic pain management program as her condition had 
progressed.  The physician stated that the appellant needed 
help with her household chores as she desired to stay in her 
home for as long as possible.  

The appellant was examined by VA for the purpose of 
determining the need for aid and attendance or being 
housebound in November 2008.  At that time, it was noted that 
the appellant lived alone in her home and cared for herself.  
She stated that she drove to the local senior center four 
days per week.  She made her own breakfast and dinner and 
could clean her house, but could only work for 20 to 30 
minutes at a time.  She had a friend who came in to help with 
her housework, but was able to wash her dishes and do some 
laundry.  She drove locally, but did not drive more than 10 
miles and could not drive herself to today's examination.  
She was not hospitalized, bedridden had best corrected vision 
better than 5/200 and was able to manage her own financial 
affairs without any participation of another.  She lived 
alone and did not use any kind of aids.  She was able to take 
care of herself, although she wore a back brace.  Thus, her 
capacity to protect herself from the hazards and dangers of 
her daily environment was intact.  She had full range of 
motion of her upper extremities and move her lower 
extremities normally.  Examination of the back had some 
tenderness in the right sacroiliac and right sciatic notch 
areas.  She could bend backward and laterally and flex the 
back with minimal discomfort through a normal range of 
motion.  She was able to ambulate normally.  The diagnoses 
were degenerative disc and joint disease of the lumbosacral 
spine and osteoporosis.  The examiner commented that the 
appellant was fairly independent and able to drive herself.  
She was not considered in need of the aid and attendance of 
another.  

Although the appellant is shown to need some help with her 
housework, she does not meet the criteria for aid and 
attendance or being housebound in any other way.  She is able 
to drive up to 10 miles and does so regularly.  She is not 
confined to her bed or a patient in a nursing home, nor is 
she shown to be blind.  She cooks for herself and is able to 
feed herself.  Under these circumstances, her claim for 
special monthly compensation must be denied.  She clearly has 
back pain which no doubt causes some limitations, but the 
limitations demonstrated are not sufficient to warrant the 
benefits requested.



	(CONTINUED ON NEXT PAGE)




ORDER

An increased rate of DIC benefits for the surviving spouse of 
the Veteran based on the need for regular aid and attendance 
of another person is denied. 

An increased rate of DIC benefits based upon permanent 
housebound status is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


